Citation Nr: 0948332	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a right 
shoulder injury.

2. Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1976 to September 1992 and from January 1996 to 
December 1996.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2009, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Service treatment records (STRs) show that the Veteran 
sprained his left ankle in January 1978.  The injury was 
originally suspected to include a torn ligament, but further 
treatment revealed that it was an inversion sprain.  The 
Veteran was placed in a short leg cast for a few weeks.  In 
November 1982, it was suspected that the Veteran had 
fractured his left ankle after falling while playing 
baseball; it was determined that he had sprained it.  The 
Veteran further sprained his ankle in September 1984.  

The Veteran injured his right shoulder in April 1981 after 
falling while playing softball.  He continued to experience 
problems with his right shoulder and in August 1987, it was 
noted that he had impingement syndrome.  In November 1987, 
the Veteran was in a car accident and sprained his right 
upper extremity.  He was given a shoulder immobilizer.  In 
September 1988, the Veteran underwent an acromioplasty of the 
right shoulder.  

At the October 2009 hearing, the Veteran testified that he 
continued to experience right shoulder and left ankle pain 
after service.  He did not seek treatment for the pain, but 
self-medicated with over the counter pain medications.  He 
also testified that a work related injury in 1998 re-
aggravated his right shoulder pain.  The Veteran is competent 
to testify regarding his knowledge of the facts and 
circumstances of his work-related injury and regarding 
symptoms, such as pain, that can be observed and described by 
a lay person.  38 C.F.R. § 3.159(a)(2).

On January 2007 VA examination, the diagnoses were left ankle 
and right shoulder arthritis.  The examiner did not provide 
an etiology opinion.

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
The record contains evidence the Veteran currently has 
arthritis of the right shoulder and left ankle, there is 
evidence of injuries of both of these joints during service, 
and there are competent lay statements that the Veteran has 
continued to experience pain in these joints since service.  
Hence, the "low threshold" standard of McLendon is met and 
an examination for a medical advisory opinion is indicated.

The record reflects the Veteran receives treatment at the VA 
Medical Center in Cincinnati.  The most recent VA treatment 
records that have been associated with the claims file are 
from January 2008.  Hence, updated VA treatment records 
should be obtained and associated with the record. 



Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
treatment records since January 2008 that 
have not been associated with the claims 
file.

2.	The RO should then arrange for the 
Veteran to be afforded a VA orthopedic 
examination to assess the etiology of his 
current left ankle and right shoulder 
disabilities.  The examiner must review 
the Veteran's claims file in conjunction 
with the examination.  The examiner should 
explain the rationale for all opinions 
given, commenting on the evidence already 
of record.  Based on examination of the 
Veteran and review of the claims file, the 
examiner should provide opinions 
responding to the following:

(a)	Is it at least as likely as not (a 
50% or greater probability) that arthritis 
of the right shoulder is related to events 
or injuries incurred during service?  The 
examiner is asked to comment on the 
effect, if any, of a post-service 
intercurrent right shoulder injury in 
1998.

(b)	Is it at least as likely as not (a 
50% or greater probability) that arthritis 
of the left ankle is related to events or 
injuries incurred during service?  

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

